Citation Nr: 1522086	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  08-19 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, service-connected posttraumatic stress disorder (PTSD), and as secondary to Agent Orange exposure.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1967 to September 1970.  The Veteran died on July [redacted], 2013.  The appellant is the Veteran's surviving spouse.  She successfully moved to be substituted for the Veteran's appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified before a Decision Review Officer (DRO) in June 2010.  A transcript of that hearing is of record.  

In July 2012, the Board denied the Veteran's claim for service connection for hypertension as secondary to service-connected diabetes mellitus.  The Veteran appealed the July 2012 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2013 Memorandum decision, the Court set aside the July 2012 Board decision as to the issue of service connection for hypertension and remanded the matter for further consideration.  The Court affirmed the remainder of the July 2012 Board decision.  

The Board remanded the issue of entitlement to service connection for depression, to include as secondary to service-connected disabilities, for an examination and opinion in the July 2012 remand.  Later that month, a VA examiner opined that the Veteran's diagnosis of depression was more likely than not a separate mental condition due to his service-connected condition of PTSD, though there were overlapping symptoms between the two psychiatric disorders.  In February 2013, the Appeals Management Center (AMC) continued the Veteran's 50 percent disability rating for PTSD, relabeling the psychiatric condition as PTSD, with major depression and alcohol abuse.  As the Veteran's depression manifested as symptoms that are shared with his service-connected PTSD, a separate rating for depression would have resulted in a separate rating for the same manifestation.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").  Here, as in Amberman, the Veteran's PTSD and depression would be evaluated under the same rating criteria, and as such the symptomatology associated with the disorders would be duplicative and overlapping, and there would be no basis for separate evaluations.  Id.  Thus, the February 2013 rating decision constitutes a fully favorable decision on the Veteran's claim for service connection for depression, and no further action is required.

In July 2014, the Board remanded the case to obtain a medical opinion on whether the Veteran's hypertension was caused or related to verified in-service exposure to herbicides, specifically, Agent Orange.  In January 2015, the Board again remanded the matter to obtain an opinion on whether the Veteran's hypertension was caused or related to the Veteran's service-connected PTSD.  The above actions have been completed, and the issue has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's hypertension did not have onset during his active service, was not caused by his active service, did not manifest within one year of active service, was not caused or worsened by a service-connected disability, and was not related to exposure to herbicides during active service.  




CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in August 2008.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in September 2006, March 2009, August 2014, and January 2015.  The resulting reports (taken together) describe the Veteran's hypertension, take into consideration the relevant history, address the various theories of entitlement that have been raised, and provide an adequate rationale for the conclusions reached.  The Board finds that these examinations are collectively adequate for adjudication purposes.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Also, as instructed by the July 2014 remand, the RO arranged for a medical opinion that addressed the issue of service connection for hypertension as secondary to herbicide exposure.  Further, as instructed by the January 2015 remand, the RO arranged for a medical opinion that addressed the issue of service connection for hypertension as secondary to PTSD.  The Board finds that there has been substantial compliance with the directives of the July 2014 and January 2015 Board remands.  See Stegall, supra.  

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as hypertension (cardiovascular disorders), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); hypertension is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

In the December 2013 Memorandum Decision that set aside the Board's July 2012 Decision denying service connection for hypertension, the Court found that the Board had provided an inadequate statement of reasons or bases as to why it declined to seek a medical opinion as to the link between the Veteran's exposure to Agent Orange and his diagnosis of hypertension.  Pursuant to the Court's remand, the Board remanded this matter in July 2014 to obtain a medical opinion that addressed whether the Veteran's hypertension was caused by exposure to Agent Orange during service.  After that opinion was obtained, and the claim was returned to the Board, the Board again remanded the claim in January 2015 to address the appellant's argument that hypertension was aggravated by, proximately due to or the result of the Veteran's service-connected PTSD.    

VA treatment records, private treatment records, as well as VA examinations, confirm the diagnosis of hypertension during the claim and appeal period.  Thus, the Board finds that the first element of service connection, present disability, is met.

The Board also notes at the outset that the evidence of record does not show, nor does the appellant allege, that the onset of the Veteran's hypertension occurred during service or manifested to a compensable degree within one year of separation from active service.  Rather, the appellant asserts the Veteran's hypertension was secondary to the service-connected disabilities of diabetes mellitus (DM), PTSD, or in-service exposure to Agent Orange.  After a thorough review of the medical and lay evidence of record, the Board finds that the preponderance of the evidence is against the appellant's claim.  

VA afforded the Veteran an examination in September 2006 to address an increased rating claim for DM.  When prompted, the examiner opined that hypertension was not a complication of DM.  The examiner noted that the Veteran was diagnosed with hypertension prior to his diagnosis of DM and pointed to the Veteran's normal kidney function.  She also opined that hypertension was not worsened or increased by the Veteran's DM.  

The Veteran underwent another VA examination in March 2009 to address the Veteran's claim for service connection for hypertension.  The examiner reviewed private treatment records from Lewis Gale Medical Center from July 1997 to December 2008, reporting that the majority of blood pressure readings from these records were elevated with only two to three readings within normal range.  The examiner also noted the Veteran's blood pressure at the time of his Report of Medical Examination at separation from active service in June 1970 was 144/88.  The examiner's report reflected a review of then-current VA treatment records, which, among other things, show the contemporaneous diagnoses of hypertension and DM in September 2001 notes.  

Given this review, the examiner opined that the Veteran's hypertension was not related to his DM.  The examiner indicated that the Veteran's records reflect that his elevated blood pressures began in 1997, predating his diagnosis of DM.  Additionally, the examiner provided that the Veteran's hypertension was not aggravated by DM because there was no renal disease, as evidence by a normal BUN, creat, and microalbumin.  

Of record are letters submitted by Dr. S.W.H., a VA staff physician that had treated the Veteran since 2003.  The letters, dated August 2006, March 2007, and August 2008, were submitted in support of the Veteran's claims for an increased rating for DM.  While they do mention that the Veteran has hypertension and DM, they do not offer any nexus opinions with regard to hypertension.  

Next, in a January 2012 VA examination given for another claim for an increased disability rating for DM, the examiner noted that hypertension was not a complication of DM.  

In June 2010, the Veteran presented before a DRO for a hearing to address his claim for service connection for hypertension.  During the hearing, the Veteran testified that he was first treated for hypertension in 2000 and that his diagnosis of diabetes preceded his diagnosis of hypertension.  

The September 2006 and March 2009 VA opinions are against the claim for service connection for hypertension on a secondary to DM basis.  The Board finds these opinions to be of high probative value in evaluating the claim on this basis because the March 2009 and September 2006 opinions collectively reflect a comprehensive and factually accurate review of the record as well as a detailed rationale based on the Veteran's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 -04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  For these reasons the Board finds these VA examinations and opinions to be the most probative evidence of record with regard to the question of whether the Veteran's hypertension was caused or aggravated by service-connected diabetes.  

The Board also notes that VA treatment records, while significant for documenting treatment for hypertension over the course of the claim and appeal period, contain no medical opinions or statements pertaining to the etiology of the Veteran's hypertension.  Additionally, there are no statements by any medical professionals outside of VA linking the Veteran's hypertension to his DM on either a causation or an aggravation basis.  What remains are the September 2006 and March 2009, opinions, which are probative of a finding that the Veteran's hypertension is not related to DM.  

Consideration has been given to the statements from the Veteran and the appellant that relate his hypertension to DM.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a cardiovascular disorder, including hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that diagnostic testing and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, , there is no indication that the Veteran is competent to etiologically link his diagnosis of hypertension to a service-connected disability.  Neither the Veteran nor the appellant has been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating cardiovascular disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Moreover, the Veteran's testimony in his June 2010 hearing focuses on the near contemporaneous diagnoses of DM and hypertension.  The Board notes that while the VA treatment records note "new" diagnoses of hypertension and DM in September 2001 treatment records, the Veteran's blood pressure values had been high dating back to 1997, which refutes a temporal relation between the two conditions. Given the nature of the nexus questions in this case, the Board therefore concludes that the lay statements that attempt to link hypertension to DM are not competent medical evidence.

Thus, the preponderance of evidence is against a finding that the Veteran's hypertension was caused or aggravated by his service-connected DM, or that his hypertension onset during service or manifested to a compensable degree within one year of separation from service.  

In July 2014, the Board remanded this issue in order to obtain an opinion that addressed whether the Veteran's hypertension was caused by exposure to Agent Orange.  

The law provides that, if a veteran was exposed to an herbicide agent during service, certain listed diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases afforded this presumptions was expanded by an August 2010 amendment to 38 C.F.R. § 3.309(e) to include chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  Ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  This amendment is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date, as well as certain previously denied claims. See 75 Fed. Reg. 52,202 (Aug. 31, 2010).

Although there is evidence that the Veteran served in Vietnam and thus is presumed to have been exposed to herbicides, hypertension is not listed among the diseases enumerated under 38 C.F.R. § 3.309(e); consequently, the herbicide presumptive provisions of 38 U.S.C.A. § 1116 do not apply as to that disability.  See also 
75 Fed. Reg. 52,202 (Aug. 31, 2010) (explaining that since the term, "ischemic heart disease," refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke). 

The United States Court of Appeals for the Federal Circuit has nevertheless determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Thus, a medical opinion was in August 2014 to address the question of whether the Veteran's hypertension was caused by verified exposure to Agent Orange while in service.  After a review of the claims file as well as all pertinent records, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by exposure to Agent Orange.  The examiner explained that the Veteran had essential hypertension which, by definition, is not secondary to or caused by any other disease, including exposure to Agent Orange.  Elaborating, the examiner noted that essential hypertension is a primary disorder in and of itself, not a presumptive disease related to Agent Orange exposure.  

A supplemental opinion was obtained in in January 2015.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by an in-service injury, event, or illness, to include exposure to Agent Orange.  Though the examiner did not accurately indicate which year the Veteran's hypertension had onset, stating it was in September 2001, his opinion did point out that military service would not cause hypertension that had onset many years later.  

The Board is not aware of any other medical evidence relevant to this issue.  

The Board finds that the August 2014 and January 2015 opinions in the collective are the most probative evidence of record as to whether the Veteran's hypertension was caused by in-service exposure to Agent Orange.  The examiners considered the Veteran's in-service and post-service medical records, and provided a clear rationale for their opinions.  See Nieves-Rodriguez, supra; Stefl, supra.  Further, their opinions reflect a review of the Veteran's medical history, evidenced by their reliance on his past medical history in formulating their opinions.  Accordingly, as the probative evidence of record demonstrates that the Veteran's hypertension is not related to verified exposure to Agent Orange during service, service connection on this theory of entitlement is not warranted.  

Last, in a December 2014 post-remand brief, and again in a May 2015 brief, the appellant argued that, because the medical literature supported a finding that PTSD and its symptoms could have an effect on or cause hypertension, any discussion or decision that overlooked this theory of entitlement would be inadequate.  The May 2015 brief included the cited finding from  "Open cardiovascular Med. Journal 2011; 5 164-170)" that states "this review provides an up-to-date summary of the evidence from clinical and epidemiologic studies indicating that persons with PTSD may have an increased risk of coronary heart disease and possibly thromboembolic stroke.  Persons with PTSD... have been reported to have an increased risk of hypertension.... Reported links between PTSD and hypertension...may partly account for reported associations between PTSD and heart disease."

The Veteran was service-connected for PTSD.  Elaborating, the appellant noted that the Veteran's PTSD had manifested as alcohol abuse and sleep impairment, and that these symptoms, in addition to the underlying mental disorder itself, could cause or aggravate hypertension.  

In the January 2015 VA examination, the examiner provided an opinion with regard to whether the Veteran's hypertension was caused or worsened by PTSD.  Indicating a review of the Veteran's claims file, the examiner opined that hypertension was less likely than not proximately due to or the result of PTSD.  The examiner explained that the record revealed no acute or chronic elevations in blood pressure during visits related to mental health treatment.  Further, the examiner pointed to times in the record where the Veteran reported he was handling stress well, simultaneous to controlled blood pressures, these reports being documented around mental health visits.  The examiner also noted that graphing all the blood pressure readings in the record revealed episodes of either an elevated systolic or diastolic reading that was not matched to PTSD.  

Next, the examiner opined that the medical records did not reveal that the Veteran had alcohol induced hypertension.  The examiner explained that the medical literature outlines no physiologic mechanisms of association, but consistently states blood pressure elevations are transitory.  Essentially, the examiner explained that blood pressure would return to baseline levels upon discontinuation of alcohol use.  Further, the examiner opined that the Veteran's record had no evidence of a secondary hypertension or hypertensive condition caused by chronic or chronic intermittent alcohol use.  Using the same logic, the examiner concluded that the record did not show any connection between sleep impairment due to PTSD and the cause or aggravation of hypertension.  

The Board finds that the January 2015 opinion is the most probative evidence as to whether the Veteran's hypertension was caused or aggravated by PTSD or its symptoms.  There is no prejudice that the opinion did not squarely address the above medical journal finding.  The opinion supported its assertions with detailed and adequate rationale, and as such, is afforded great probative value.  The examiner's opinion reflects a very detailed and thorough review of the claims file, considered the essential findings of the journal article, and all of the conclusions  made were based on the results of the gathered history. See Nieves-Rodriguez, supra; Stefl, supra.  

Consideration has been given to the medical journal submitted in support of the claim.  The Board recognizes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Sacks v. West, 11 Vet. App. 314, 317 (1998).  However, the journal citation is of a general nature and does not contain any information or analysis specific to the Veteran's case.  Moreover, the citation merely indicates that persons with PTSD are at risk of hypertension  - it does not provide any type of definitive finding that PTSD can cause or permanently aggravate hypertension.  The treatise evidence cited by the appellant's representative is of no probative value.  

In summary, the preponderance of evidence is against a finding that the Veteran's hypertension was caused or aggravated by his service-connected disabilities, specifically, PTSD and DM.  The preponderance of evidence is also against a finding that hypertension had onset as a result of exposure to Agent Orange during service.  Finally, the preponderance of evidence is against a finding that his hypertension had onset during service or manifested to a compensable degree within one year of separation from service.  Therefore, the appellant's appeal must be denied.  There is no reasonable doubt to be resolved in this case. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, service-connected PTSD, and to herbicide exposure during active duty, is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


